DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemae et al. [Takemae hereinafter, US 8,299,382].
	In regard to claim 1, Takemae discloses [in Figs. 1, 4, 5, and 12A] a button assembly [10], comprising: a bottom plate [22]; a cap [14] disposed on the bottom plate, the cap having a button surface [14a] and an inner surface [14b] on opposite sides; an elastic member [50] disposed under the cap; a link member [16] having two parallel 
	In regard to claim 2, Takemae discloses [in Fig. 4] the button assembly according to claim 1, wherein the interference member is disposed on the inner surface.  
	In regard to claim 4, Takemae discloses [in Fig. 1] the button assembly according to claim 1, further comprising a thin film circuit board [48, see col. 7, lines 60-61] disposed on the bottom plate and located under the elastic member.  
	In regard to claim 5, Takemae discloses [in Fig. 1] the button assembly according to claim 1, further comprising a support member [50a] disposed between the cap and the bottom plate.
	In regard to claim 13, Takemae discloses [in Figs. 1, 4, 5 and 12A] a button assembly [10], comprising: a bottom plate [22]; a cap [14] disposed on the bottom plate, the cap having a button surface [14a] and an inner surface [14b] on opposite sides;4Customer No.: 31561 Docket No.: 82775-US-PA Application No.: 16/408,481an elastic member [50] disposed under the cap; a link member [16] having two parallel portions [32, 34] parallel to each other and a horizontal portion [36, 40] connected with the two parallel portions, wherein the two parallel portions are disposed on the bottom plate and the horizontal portion is disposed to the inner surface; and an interference member [58] disposed between the inner surface and the link member, wherein a material of the interference member is the same as a material of the inner surface of the cap [col. 6, lines 25-31].  
In regard to claim 14, Takemae discloses [in Figs. 1, 4-6,12A and 14] a button assembly [10], comprising: a bottom plate [22]; a cap [14] disposed on the bottom plate, the cap having a button surface [14a] and an inner surface [14b] on opposite sides; an elastic member [50] disposed under the cap; a link member [16] having two parallel portions [32, 34] parallel to each other and a horizontal portion [36, 40] connected with the two parallel portions, wherein the two parallel portions are disposed on the bottom plate and the horizontal portion is disposed to the inner surface; and an interference member [58] disposed between the inner surface and the link member, wherein the cap has two pivotal connection portions [28] formed on the inner surface, the horizontal portion is disposed on the pivotal connection portions, the interference member is disposed between the two pivotal connection portions [see Fig. 4], and the interference member contacts the horizontal portion [see Figs. 5, 12A and 14].

Response to Arguments
Applicant’s arguments with respect to claims 1, 13 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHEIREN MAE A CAROC/          Examiner, Art Unit 2833                                                                                                                                                                                              


/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833